Name: Council Regulation (EC) No 238/98 of 20 January 1998 on the conclusion of the Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire for the period from 1 July 1997 to 30 June 2000
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: nan

 Avis juridique important|31998R0238Council Regulation (EC) No 238/98 of 20 January 1998 on the conclusion of the Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire for the period from 1 July 1997 to 30 June 2000 Official Journal L 025 , 31/01/1998 P. 0001 - 0002COUNCIL REGULATION (EC) No 238/98 of 20 January 1998 on the conclusion of the Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire for the period from 1 July 1997 to 30 June 2000THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof in conjunction with the first sentence of Article 228(2) and the first subparagraph of Article 228(3),Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas, pursuant to the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire (2), the two parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto;Whereas, as a result of those negotiations, a new Protocol establishing the fishing rights and financial compensation provided for in the abovementioned Agreement for the period from 1 July 1997 to 30 June 2000 was initialled on 30 June 1997;Whereas it is in the Community's interest to approve the new Protocol;Whereas the fishing possibilities should be apportioned among the Member States on the basis of the traditional allocation of fishing possibilities under the fisheries Agreement,HAS ADOPTED THIS REGULATION:Article 1 The Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire for the period from 1 July 1997 to 30 June 2000 is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation (3).Article 2 The fishing possibilities established in the Protocol shall be apportioned among the Member States as follows:(a) freezer trawlers fishing demersal species:Spain: three vessels;(b) tuna fishing vessels:France: 25 vessels,Spain: 30 vessels,Portugal: five vessels.If the fishing opportunities laid down in the Protocol are not used up by licence applications from those Member States, the Commission may consider licence applications from any other Member State.Article 3 The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community.Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 January 1998.For the CouncilThe PresidentJ. CUNNINGHAM(1) OJ C 371, 8. 12. 1997.(2) OJ L 379, 31. 12. 1990, p. 3.(3) See page 81 of this Official Journal.